Citation Nr: 1805414	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  12-31 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 30 percent for dysphagia with
Odynophagia.

3.  Entitlement to an initial evaluation in excess of 30 percent for paraesophageal
hernia, esophagitis with gastric pain, status post cardiothoracic surgery and esophageal duplication cyst resection with reflux.


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel





INTRODUCTION

The Veteran had active duty service from September 2007 to January 2008.

This matter is before the Board of Veterans' Appeals (Board) from a March
2011 rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO).   

In October 2015, the RO received correspondence from the Veteran's attorney representative, that he was withdrawing as the representative in the Veteran's appeal and the Veteran became unrepresented in his appeal, which was re-certified back to the Board in October 2017.  See 38 C.F.R. § 14.631(c).  In December 2017, the Board sent a letter to the Veteran seeking clarification from the Veteran about his wishes for representation.  To date, the Veteran has not responded to the representation clarification letter, nor has he submitted documentation properly appointing a new representative; as such, the Board considers the Veteran to be unrepresented.

This appeal was previously remanded in November 2013 and January 2015 and has been returned to the Board for appellate review.


FINDING OF FACT

In December 2017, prior to the promulgation of a decision, the Veteran withdrew his appeal of the claims for service connection for sleep apnea, increased rating for dysphagia with Odynophagia, and increased rating for paraesophageal hernia, esophagitis with gastric pain, status post cardiothoracic surgery and esophageal duplication cyst resection with reflux.


	


	CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims for service connection for sleep apnea, increased rating for dysphagia with Odynophagia, and increased rating for paraesophageal hernia, esophagitis with gastric pain, status post cardiothoracic surgery and esophageal duplication cyst resection with reflux have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 . 

In a December 2017 Correspondence, the Veteran notified the Board of his "withdrawal of the active pending VA Appeal Claim regarding [his] hernia, esophagus, and sleep apnea effective immediately."  Accordingly, the criteria to withdraw the claims of service connection for sleep apnea, increased rating for dysphagia with Odynophagia, and increased rating for paraesophageal hernia, esophagitis with gastric pain, status post cardiothoracic surgery and esophageal duplication cyst resection with reflux have been satisfied and the appeal is dismissed.










ORDER

Entitlement to service connection for sleep apnea is dismissed. 

Entitlement to an initial evaluation in excess of 30 percent for dysphagia with
Odynophagia is dismissed.

Entitlement to an initial evaluation in excess of 30 percent for paraesophageal
hernia, esophagitis with gastric pain, status post cardiothoracic surgery and esophageal duplication cyst resection with reflux is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


